In an action, inter alia, to recover damages for legal malpractice, the plaintiffs Sean Lester, Renada Koenig, and Joseph Sadowski appeal from an order of the Supreme Court, Nassau County (Franco, J.), dated December 15, 2003, which granted the motion of the defendant John Navaretta to dismiss the complaint insofar as asserted against him pursuant to CPLR 3211 (a) (7) for failure to state a cause of action.
Ordered that the appeal by the plaintiffs Sean Lester and Renada Koenig are dismissed as abandoned, without costs or disbursements, for failure to prosecute in accordance with the decision and order on motion of this Court dated December 20, 2004; and it is further,
Ordered that the order is affirmed insofar as appealed from by the plaintiff Joseph Sadowski, without costs or disbursements.
The Supreme Court properly granted that branch of the motion of the defendant John Navaretta pursuant to CPLR 3211 (a) (7) which was to dismiss the complaint insofar as asserted against him by the plaintiff Joseph Sadowski for failure to state a cause of action. Accepting the facts as alleged in the complaint as true, and according the plaintiff Joseph Sadowski the benefit of every possible favorable inference (see Leon v Martinez, 84 NY2d 83, 87-88 [1994]), we conclude that the complaint failed to state a cause of action against the defendant John Navaretta (see CPLR 3211 [a] [7]). Indeed, the allegations regarding the conduct of the defendant John Navaretta were impermissibly vague and conclusory (see Hart v Scott, 8 AD3d 532 [2004]; Stoianoff v Gahona, 248 AD2d 525 [1998], appeal dismissed 92 NY2d 844 [1998], cert denied sub nom. Stoianoff v New York Times, 525 US 953 [1998]). Moreover, the papers submitted in opposition to the motion failed to remedy the defects in the *770complaint (see Hart v Scott, supra; see generally Cron v Hargro Fabrics, 91 NY2d 362, 366 [1998]; cf. Cramer v Englert, 289 AD2d 617, 618 [2001]).
The remaining contentions of the plaintiff Joseph Sadowski are either without merit or improperly raised on appeal. H. Miller, J.P., Crane, Skelos and Dillon, JJ., concur.